(continuation sheet)
Applicant explains in their 08/02/2022 response that the claimed design was created by the current named inventor prior to his passing away in 2009 and that there is no co-inventor.  Applicant further explains that the design claimed was never publicly disclosed by the company, which is the applicant, prior to the to the current application filing and product launch. Therefore; the current inventorship is correctly listed as only Pierre Paulin.

However, Applicant must provide the above information in an Affidavit or declaration under 37 CFR 1.130.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Ann Calabrese whose telephone number is (571) 272-8704.  The examiner can normally be reached Monday through Thursday from 7:30am to 6:00pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        08/15/2022